Order entered May 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01143-CR

                   APRIL MICHELLE FLOYD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR18-0971

                                    ORDER

      We REINSTATE this appeal.

      We abated for a punishment hearing. On April 26, 2021, the trial court

sentenced appellant in open court. A supplemental reporter’s record of the

proceeding was filed with this Court on May 3, 2021.

      Still pending before the Court is appellant’s March 24, 2021 motion to

extend time to file her brief. We GRANT the motion and ORDER appellant’s

brief due June 10, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable Brian

Williams, Presiding Judge, County Court at Law No. 1; Jennifer Fogg, Rockwall

County Clerk; and counsel for all parties.




                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE